Citation Nr: 1820367	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-42 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from September 1965 to December 1965 and from January 1968 to June 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2015 and August 2015 rating decisions of the St. Petersburg, Florida, Regional Office (RO) which denied claims for service connection bilateral hearing loss and tinnitus.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran currently has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2. The Veteran currently has tinnitus.

3. The Veteran was exposed to acoustic trauma during service.

4. The Veteran's bilateral hearing loss and tinnitus are related to the acoustic trauma he was exposed to in service.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He asserts he has bilateral hearing loss and tinnitus as a result of his noise exposure during service, to include noise exposure due to working close to the flight line or in a hangar near a runway.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this case, organic diseases of the nervous system, including hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran attended a VA examination in June 2015 to determine whether he had hearing loss and tinnitus related to his service.  The examiner reported speech discrimination score on the Maryland CNC of 98 percent in the right ear and 100 percent in the left ear as well as auditory thresholds in multiple frequencies in excess of 40 decibels bilaterally.  The VA examination reflected that the Veteran had bilateral hearing loss and recurring tinnitus in both ears.  Based on the results of the VA examination, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 and that the Veteran has tinnitus. 

The Veteran's service treatment records do not reflect a diagnosis for hearing loss in service.  However, the Veteran testified and supplied a March 2016 written statement that while on active duty he was worked either on an active runway or in a hangar near an active runway.  He stated that he was exposed to jets taking off and landing and that he was not offered hearing protection, and that he was instructed to "pop" his ears when the jets went by.  The Veteran credibly described acoustic trauma in service.  Service records confirm his service as a passenger and household goods specialist; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing and tinnitus as they are something that he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current bilateral hearing loss and tinnitus and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability or tinnitus in active service, such is not required.  The Board notes that on the report of the VA audiological examination in June 2015 the VA examiner opined that the Veteran's current hearing loss and tinnitus disabilities were less likely than not related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or on the Veteran's service separation examination.  However, the Veteran also sought a hearing evaluation from two private audiologists.  The July 2017 private audiologist opined that it is more likely than not that the Veteran's hearing loss and tinnitus disabilities were caused by his in-service acoustic trauma.  The Veteran also submitted a report from a different private audiologist in August 2015.  In that report the private audiologist opined that it is more likely than not that the Veteran's hearing loss and tinnitus disabilities were caused by the acoustic trauma that he experienced during his service.

The Board finds that the medical evidence of record, along with the Veteran's assertions of the acoustic trauma that he experienced during service, along with his current diagnosis of bilateral hearing loss and tinnitus, are sufficient to place in equipoise the question of whether the Veteran's current bilateral hearing loss and tinnitus were caused by the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss and tinnitus were related to his active duty service and the criteria for service connection for bilateral hearing loss and tinnitus have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


